 



Exhibit 10.4
(NORTEL LOGO) [o40245o4024401.gif]
NORTEL U.S. STOCK PURCHASE PLAN, AS AMENDED AND RESTATED
As of February 22, 2008

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
        SECTION 1 DEFINITIONS   -1-
 
        SECTION 2 ESTABLISHMENT OF THE PLAN   -4-
2.1
  Purpose   -4-
 
        SECTION 3 PARTICIPATION AND ENROLLMENT   -4-
3.1
  Participation in the Plan   -4-
3.2
  Entry Date   -4-
 
        SECTION 4 CONTRIBUTIONS TO THE PLAN   -4-
4.1
  Employee Contributions   -4-
4.2
  Variation of Contribution Levels   -5-
4.3
  Cessation of Contributions   -5-
4.4
  Leaves of Absence   -5-
4.5
  Remittance of Employee Contributions and Employer Payments   -5-
 
        SECTION 5 SHARE PURCHASE   -6-
5.1
  Purchase of Plan Shares   -6-
5.2
  Interest Income   -6-
5.3
  US$25,000 Limit   -6-
 
        SECTION 6 DIVIDENDS   -6-
6.1
  Application of Dividends   -6-
 
        SECTION 7 SHARE ALLOCATION   -7-
7.1
  Allocation of Plan Shares   -7-
7.2
  Dividends   -7-
7.3
  Maintenance of Records   -7-
 
        SECTION 8 VESTING OF PLAN SHARES   -7-
8.1
  Employee Contributions and Employer Payments   -7-
 
        SECTION 9 WITHDRAWAL OF PLAN SHARES   -7-
9.1
  Voluntary Withdrawals   -7-
9.2
  Change in Member Status   -8-
9.3
  Payment Options   -8-
9.4
  Sale of Plan Shares   -9-
9.5
  Cash Payments   -9-
9.6
  Compliance With Applicable Laws and Company Policy   -9-
9.7
  Rights As A Shareholder and Employee   -10-
9.8
  Legends   -10-





--------------------------------------------------------------------------------



 



                  Page
 
       
9.9
  Holding Periods   -10-
 
        SECTION 10 ADMINISTRATION   -11-
10.1
  Administration and Delegation   -11-
10.2
  Appointment of Plan Custodian   -11-
10.3
  Rules and Procedures   -11-
10.4
  Limitation of Liability   -11-
10.5
  Expenses   -12-
10.6
  Member Statements   -12-
10.7
  Shareholder Communications and Notices   -12-
10.8
  Voting Rights   -12-
10.9
  Withholdings   -13-
10.10
  Transferability   -13-
10.11
  Alteration or Substitution of Plan Shares   -13-
10.12
  Effect Of Change In Control or Alteration or    
 
  Substitution of Shares On Purchase Rights   -14-
 
        SECTION 11 AMENDMENT AND TERMINATION OF THE PLAN   -14-
11.1
  Amendment   -14-
11.2
  Termination   -14-
11.3
  Withdrawal of Employer   -14-
 
        SECTION 12 GENERAL PROVISIONS   -15-
12.1
  No Additional Rights to Employment   -15-
12.2
  Liability   -15-
12.3
  Member's Agreement to be Bound by Plan Terms   -16-
12.4
  Effect of Mistake   -16-
12.5
  Indemnification   -16-
12.6
  Assignment, Exemption from Seizure and Bankruptcy   -16-
12.7
  Physical, Mental or Legal Incapacity of the Member   -17-
12.8
  Stock Exchange Rules   -17-
 
        SECTION 13 EFFECTIVE DATE AND TERM   -17-
13.1
  Effective Date   -17-
13.2
  Term   -18-

      SCHEDULE A CHANGE IN CONTROL





--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
In this Plan, the following words and expressions shall have the meanings set
out below:
     “Average Sale Price” means the volume-weighted average of the actual prices
at which Plan Shares are sold under the Plan on the relevant trading day
calculated in accordance with Section 9.4.
     “Change in Control” shall have the meaning ascribed to such term in
Schedule A hereto or as Nortel may otherwise determine.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the joint leadership committee of Nortel and Nortel
Networks Limited, or such other committee or joint committee as may be
designated by the board of directors of Nortel or, if applicable, Nortel
Networks Limited, from time to time.
     “Company” means Nortel Networks Inc., a Delaware corporation, and its
successors and assigns.
     “Custodian Agreement” means any agreement or agreements executed by the
Company and any Plan Custodian, as in effect from time to time.
     “Effective Date” with respect to an Eligible Employee means the date the
Plan is implemented by the Employer of such Eligible Employee, subject to the
satisfaction of all securities, regulatory or other relevant legal requirements
in any jurisdiction in which the Plan is to be effective.
     “Eligible Earnings” of a Member means the Member’s base salary as
determined by the Member’s Employer in accordance with its regular practices in
effect from time to time, including compensation received by the Member during
any periods of short-term disability or other paid leaves of absence granted
under a program sponsored by an Employer (but excluding long-term disability
benefit payments), bonuses paid under the Nortel Networks Limited SUCCESS
Incentive Plan, actual sales compensation awarded, overtime, and off-shift
differential payments, and other compensation as may be designated by the
Company from time to time.
     “Eligible Employee” means an employee who, on or after the Effective Date,
is not an “Ineligible Individual”. Notwithstanding any other provision of the
Plan, an individual who would otherwise be an Eligible Employee shall not be
permitted to acquire any Plan shares where that individual’s holdings of Shares
represents, or, upon the purchase of Plan Shares, would represent five (5%)
percent or more of the total combined voting power or value of all classes of
stock of the Employer, its parent corporation or any subsidiary corporation of
the Employer or Nortel.
     “Employee Contributions” means amounts contributed by a Member in
accordance with Section 4.1 for the purchase of Plan Shares under the Plan.

-1-



--------------------------------------------------------------------------------



 



     “Employer” means the Company or any direct or indirect subsidiary of Nortel
or the Company that is incorporated and/or headquartered in the United States or
otherwise employs employees performing services in the United States.
     “Employer Payments” means, in respect of an Offering Period, the amount
calculated by multiplying the Purchase Amount by 0.15.
     “Entry Date” means the first day of each Offering Period.
     “Fair Market Value” means the purchase price of the Plan Shares on the
Stock Exchange on the date same are purchased.
     “Ineligible Individual” means an independent contractor or any employee of
an Employer who is: (i) an employee whose customary employment is twenty
(20) hours or less per week of work for an Employer, or (ii) an employee whose
customary employment is for not more than five (5) months of work for an
Employer in any calendar year unless otherwise required under applicable law.
     “Member” means a person who is or was an Eligible Employee, who has elected
to participate in the Plan and who makes contributions to the Plan pursuant to
Section 4.1 or for whom the Plan Custodian maintains a Member’s Account.
     “Member’s Account” means the account held in the name of each Member by the
Plan Custodian recording Plan Shares purchased on behalf of such Member under
the Plan and shares purchased on behalf of such Member under another stock
purchase plan maintained by an Employer that are transferred to this Plan.
     “Nortel” means Nortel Networks Corporation, a Canadian corporation, and its
successors and assigns.
     “Offering Period” means the period beginning on the first day of each
calendar quarter and ending on the last day of each calendar quarter.
     “Plan” means the Nortel U.S. Stock Purchase Plan as set forth herein and as
it may be amended and in effect from time to time.
     “Plan Custodian” means such trust company or companies and/or other
corporations as the Company may from time to time appoint to act as custodian or
trustee for purposes of the Plan.
     “Plan Shares” means the 10,000,000 Shares available for purchase under the
Plan less the aggregate number of Shares purchased during the term of the Plan
under the Nortel Global Stock Purchase Plan, As Amended and Restated and under
the Nortel Stock Purchase Plan for Members of the Savings and Retirement
Program, As Amended which Shares shall have the same rights and privileges.
     “Purchase Amount” means, in respect of an Offering Period, the amount
calculated by dividing the Employee Contributions by 0.85.

-2-



--------------------------------------------------------------------------------



 



     “Ruling” means a private letter ruling from the Internal Revenue Service
that the Plan qualifies as an employee stock purchase plan as defined in Section
423(b) of the Code.
     “Shares” means the common shares of Nortel.
     “Stock Exchange” means the New York Stock Exchange or, if at the relevant
time the Shares are not then actively traded on the New York Stock Exchange,
such other stock exchange or over-the-counter trading market in the United
States on which the Shares are actively traded.

-3-



--------------------------------------------------------------------------------



 



SECTION 2
ESTABLISHMENT OF THE PLAN

2.1   Purpose       The Plan has been adopted to facilitate the acquisition and
retention of Plan Shares by Eligible Employees of the Company and other
Employers.

SECTION 3
PARTICIPATION AND ENROLLMENT

3.1   Participation in the Plan       An Eligible Employee may elect to
participate in the Plan by properly completing and filing an enrollment form and
such other forms of authorization and designation as may be specified by the
Company from time to time. Subject to Section 9.2, in respect of a given
Offering Period, the Employee Contributions of an Eligible Employee for such
period shall be used for the purchase of Plan Shares only if the Eligible
Employee continues his or her employment with an Employer during the three-month
period preceding the date on which the Plan Shares are purchased.   3.2   Entry
Date       Each Employer shall permit its Eligible Employees to participate in
the Plan as of the Entry Date next following the date on which an Eligible
Employee timely completes and files their enrollment form as specified in
Section 3.1 (which shall be no later than ten calendar days before the
applicable Entry Date). An Eligible Employee’s election to participate in the
Plan shall remain effective with respect to subsequent Offering Periods unless
otherwise modified or revoked in accordance with Sections 4.2 or 4.3.

SECTION 4
CONTRIBUTIONS TO THE PLAN

4.1   Employee Contributions       Subject to Section 5.3, a Member may make
Employee Contributions to the Plan through payroll deduction (for each pay
period) (or in such other manner as may be specified by the Company) in amounts
equal to any whole percentage of Eligible Earnings, subject to a minimum of one
percent (1%) and a maximum of ten percent (10%) of Eligible Earnings. Members
shall not be permitted to make contributions to the Plan otherwise than as set
forth above, except as determined by the Company in its sole discretion.

-4-



--------------------------------------------------------------------------------



 



4.2   Variation of Contribution Levels       Employee Contributions may be
varied by a Member as of the beginning of any Offering Period (or such other
times as may be specified by the Company), provided the Member notifies the
Member’s Employer and/or the Plan Custodian (as may be determined and required
by the Employer) in such form and with such advance notice as may be specified
by the Company (which shall not be later than ten calendar days before the
beginning of such Offering Period).   4.3   Cessation of Contributions       A
Member may cease to make Employee Contributions at any time during an Offering
Period, provided the Member notifies the Member’s Employer and/or the Plan
Custodian (as may be determined and required by the Employer) in such form and
with such advance notice as may be specified by the Employer. In such event,
payroll deductions will cease as soon as administratively practicable. Such
Member may elect to resume contributions to the Plan at the beginning of any
subsequent Offering Period, provided the Member provides proper notification in
such form and with such advance notice as may be specified by the Company (which
shall not be later than ten calendar days before the beginning of such Offering
Period). Except in the event that contributions cease due to circumstances set
forth in Section 9.2, any Employee Contributions made by such Member prior to
the cessation of contributions shall not be returned to the Member, but shall be
used to purchase Shares at the end of the Offering Period in accordance with the
terms of the Plan.   4.4   Leaves of Absence       Subject to Sections 4.2 and
4.3, a Member shall continue to make Employee Contributions during any leave of
absence for which the Member receives Eligible Earnings (including, without
limitation, a short-term disability leave). Any Member on a leave of absence who
is not receiving Eligible Earnings may not continue participation in the Plan.
Any such Member shall not be eligible to resume participation in the Plan until
the Offering Period next following such Member’s return from leave of absence.
Any Employee Contributions made prior to the date such Member’s participation
ceases shall not be returned to the Member, but shall be used to purchase Plan
Shares at the end of the Offering Period in accordance with the terms of the
Plan.   4.5   Remittance of Employee Contributions and Employer Payments      
Each Employer shall arrange for the remittance of all Employee Contributions of
Eligible Employees of such Employer and related Employer Payments for an
Offering Period to the Plan Custodian at the end of such Offering Period and
otherwise within the time specified by the Plan Custodian. Employee
Contributions and Employer Payments shall be remitted in such mode as is
determined by the Company and the Plan Custodian.

-5-



--------------------------------------------------------------------------------



 



SECTION 5
SHARE PURCHASE

5.1   Purchase of Plan Shares       Purchases of Plan Shares shall be made at
Fair Market Value on the last trading day on the Stock Exchange of each Offering
Period, or as soon thereafter as administratively practicable. The Plan Share
purchases shall be made by the Plan Custodian. The Plan Shares shall be
purchased by the Plan Custodian on the Stock Exchange in whole Shares. The
purchase of the Plan Shares may be subject to price and delivery terms to which
the Plan Custodian agrees, and neither the Company nor the Committee have the
authority or power to direct the Plan Custodian with respect to the price or
delivery terms upon which Plan Shares are purchased. The purchased Plan Shares
will be held in the name of the Plan Custodian. All Plan Shares purchased or
received by the Plan Custodian and any fractional amounts shall be allocated to
Members’ Accounts in accordance with Section 7.   5.2   Interest Income      
Any interest or other income earned on Employee Contributions or Employer
Payments prior to the payment for Plan Shares purchased in accordance with this
Section 5 shall be applied to meet Plan expenses in accordance with Section 10.5
and shall not be allocated or otherwise payable to any Member’s Account or
Member.   5.3   US$25,000 Limit       The maximum number of Plan Shares a Member
may purchase for each calendar year shall be such number of Plan Shares as has a
Fair Market Value (determined at the time of purchase) equal to US$25,000.

SECTION 6
DIVIDENDS

6.1   Application of Dividends       In the event Nortel pays a dividend to
holders of Shares, the net amount of such dividend attributable to Plan Shares
allocated to Members’ Accounts shall be applied to purchase additional Plan
Shares on the Stock Exchange as soon as practicable after the receipt of such
dividend by the Plan Custodian. The net amount of the dividend that is available
for the purchase of Plan Shares shall be determined after deducting from the
gross amount of the dividend such amount of applicable taxes as are required to
be withheld in accordance with applicable laws.

-6-



--------------------------------------------------------------------------------



 



SECTION 7
SHARE ALLOCATION

7.1   Allocation of Plan Shares       Plan Shares acquired with Employee
Contributions and Employer Payments made during the Offering Period will be
allocated to and held for the benefit of Members in their respective Members’
Accounts. The number of whole and fractional Plan Shares allocated to a Member’s
Account for an Offering Period shall equal in respect of each purchase (as
necessary) the Purchase Amount divided by the Fair Market Value. Notwithstanding
that a record shall be kept of fractional Plan Shares, no fractional Plan Shares
shall be purchased or held by the Custodian or otherwise transferred, disposed
of or dealt with other than for such record keeping purposes.   7.2   Dividends
      All Plan Shares acquired with the net amount of any cash dividends shall
be allocated to each Member’s Account pro rata, based upon the ratio (as of the
record date for the applicable dividend) of the number of Plan Shares allocated
to each such Member’s Account to the total number of Plan Shares allocated to
all Members’ Accounts. Share dividends shall be allocated in the same manner
based upon the Plan Shares allocated to a Member’s Account as of the record date
of such dividend.   7.3   Maintenance of Records       The Plan Custodian will
maintain records of the Members’ Accounts held in the name of each Member and
all transactions with respect to such Members’ Accounts.

SECTION 8
VESTING OF PLAN SHARES

8.1   Employee Contributions and Employer Payments       Plan Shares purchased
under the Plan shall vest in the Member immediately upon the allocation of such
Plan Shares by the Plan Custodian to such Member’s Account.

SECTION 9
WITHDRAWAL OF PLAN SHARES

9.1   Voluntary Withdrawals       Subject to the requirements of Sections 9.6
and 9.9, a Member may, on giving notice and instructions to the Plan Custodian
in accordance with applicable Plan rules, withdraw all or a portion of the Plan
Shares held in the Member’s Account at any time. The Plan Custodian shall
complete the withdrawal as soon as is practicable following receipt of such

-7-



--------------------------------------------------------------------------------



 



    notice and instructions by the Plan Custodian from a Member (or the
beneficiary or legal representative of a deceased Member).   9.2   Change in
Member Status       A Member’s Plan Shares recorded in the Member’s Account
shall be distributed to the Member (or, in the case of the death of the Member,
to the beneficiary of the deceased Member designated in the manner specified by
the Company or, in the absence of such designation, to such Member’s legal
representative), in accordance with the provisions of Section 9.3, following the
occurrence of any of the following:

  (a)   the retirement or death of the Member; or     (b)   the cessation of
active employment of the Member with an Employer in circumstances where the
Member is not immediately re-employed by the Employer or another Employer;

    and each Member’s active participation in the Plan shall terminate
immediately following such occurrence.       Notice of the retirement, death or
cessation of active employment of any Member shall be provided to the Plan
Custodian by the Employer as soon as practicable following the event. Upon
receiving such notice, all Employee Contributions which have not been used to
purchase Plan Shares shall be returned to the Member or paid to the Member’s
designated beneficiary, without interest; provided, however, that the Plan
Custodian may purchase Plan Shares for such Member’s benefit to the extent the
return of Employee Contributions is determined by the Company, in its sole
discretion, to be administratively impractical. A Member whose participation in
the Plan has terminated in accordance with this Section 9.2 may again become
eligible to participate in the Plan if, at the time, such Member requalifies as
an Eligible Employee and re-enrolls in the Plan and otherwise complies with the
provisions of this Plan.       In the event a Member dies having designated no
beneficiary, distributions hereunder shall be made to such Member’s legal
representative, and any such payment shall serve to relieve the Company,
Employer, Plan and Committee from any further liability hereunder.   9.3  
Payment Options       If a Member elects or is required to make a withdrawal
from the Member’s Account(s) under Section 9.1 or Section 9.2, respectively, the
Member (or such Member’s beneficiary or legal representative) shall elect:

  (a)   to receive a number of whole Plan Shares represented by share
certificates (up to the maximum whole number of Plan Shares recorded in such
Member’s Account) plus, if the Member elects or is required to withdraw all of
the Plan Shares in such Member’s Account, a cash payment equal to the value of
any fraction of a Plan Share, if any, recorded in such Member’s Account, after
deduction of selling costs; or

-8-



--------------------------------------------------------------------------------



 



  (b)   to transfer record ownership of all whole Plan Shares recorded in such
Member’s Account to a broker of the Member’s choice plus, if the Member elects
or is required to withdraw all of the Plan Shares in such Member’s Account, a
cash payment equal to the value of any fraction of a Plan Share, if any,
recorded in such Member’s Account, after deduction of selling costs; or     (c)
  to have a number of whole Plan Shares (up to the maximum whole number of Plan
Shares recorded in such Member’s Account) sold by the Plan Custodian and to
receive the net proceeds thereof, together with, if all Plan Shares in such
Member’s Account are being withdrawn, a cash payment equal to the value of any
fraction of a Plan Share, if any, in such Member’s Account after deduction for
selling costs and such amount of applicable taxes as are required to be
withheld.

    If the Member (or the beneficiary or legal representative of the Member)
fails to instruct the Plan Custodian as to the desired method of payment within
ninety (90) days following any of the events described in Section 9.2, the Plan
Custodian shall, in its sole discretion, as soon as possible after such ninety
(90) day period, effect such withdrawal by causing the relevant Plan Shares to
be sold and remitting the net proceeds to the Member or the beneficiary or legal
representative of the Member, as the case may be, to the last known address as
shown on the records of the Employer. Provided, further, that following the
occurrence of any of the events described in Section 9.2 with respect to a
Member in a calendar year, the Plan Custodian shall effect the transfer to the
Member of whole Plan Shares and/or payment to the Member of cash (as applicable)
no later than March 15 of the following calendar year.   9.4   Sale of Plan
Shares       The Plan Custodian shall sell that number of whole Plan Shares on
the Stock Exchange as soon as is practicable following receipt of instructions
by the Plan Custodian from a Member (or the beneficiary or legal representative
of a deceased Member). The amount payable to a Member for such sales shall equal
the Average Sale Price for the Plan Shares sold on such Member’s behalf,
calculated based upon the total Plan Shares sold on the Stock Exchange on behalf
of all Plan Members on the relevant trading day. All costs of any sale or
transfer of Plan Shares shall be borne by the Member, by either withholding a
number of Plan Shares sufficient to cover such costs and expenses, or by
deducting such amounts from the proceeds of a sale of Plan Shares under the
Plan.   9.5   Cash Payments       To the extent permitted under the applicable
law, all cash payments will be made by check or wire transfer (at the Eligible
Employee’s election) in U.S. Dollars and shall be mailed directly to the Member
or such Member’s beneficiary or legal representative at their last known address
or sent by wire transfer to a financial institution designated by such Member or
such Member’s beneficiary or legal representative.   9.6   Compliance With
Applicable Laws and Company Policy       All aspects of the Plan shall be
managed in accordance with, and be subject to compliance with and determinations
made under, all applicable federal, state, provincial and local law and
corporate policy (to the extent not inconsistent with applicable laws),
including without limitation any applicable securities laws that require
shareholder approval

-9-



--------------------------------------------------------------------------------



 



    regarding the operation or amendment of the Plan subsequent to the Effective
Date. Plan Shares shall not be offered, purchased, allocated, transferred,
delivered or sold under the Plan to the extent such action would constitute a
violation of any applicable federal, state, provincial or local securities laws
or other law or regulations. Plan Shares may not be offered or sold under the
Plan or transferred by any Member unless (i) a registration statement under the
Securities Act of 1933, as amended, with respect to the Plan Shares is in effect
at the relevant time or, in the opinion of legal counsel to the Company, an
exemption from the registration requirements of said Act is available with
respect to such offer, sale or transfer of Plan Shares and (ii) such offer, sale
or transfer of Plan Shares complies with all applicable state securities laws.
The inability of Nortel or the Company to obtain any approval, exemption or
other clearance from any regulatory body having the jurisdiction or the
authority, if any, deemed by Nortel or the Company to be necessary to the lawful
offer, purchase, allocation, transfer, delivery or sale of any Plan Shares under
the Plan shall relieve Nortel and the Company of any liability in respect of the
failure to offer, purchase, allocate, transfer, deliver or sell Plan Shares
under the Plan and neither Nortel nor the Company shall be obligated to seek any
such approval, exemption or other clearance. As a condition to a Member’s
participation in the Plan or of allocation of Plan Shares to a Member’s Account,
the Company may require the Member to provide such documentation or other
evidence and to make such representations or warranties as it may deem necessary
or appropriate to satisfy any qualifications that may be necessary or
appropriate, or to comply with, any applicable law or regulation.   9.7   Rights
As A Shareholder and Employee       A Member shall have no rights as a
shareholder by virtue of the Member’s participation in the Plan until the date
of the allocation of Plan Shares to such Member’s Account. No adjustment shall
be made for dividends, distributions or other rights for which the record date
is prior to the date of such allocation.   9.8   Legends       Nortel may at any
time place legends or other identifying symbols referencing any applicable
federal, state, provincial or foreign securities law restrictions or any
provision convenient in the administration of the Plan on some or all of the
certificates representing Plan Shares allocated under the Plan. The Member
shall, at the request of the Company, promptly present to the Company any and
all Share certificates representing Plan Shares acquired pursuant to the Plan in
the possession of the Member in order to carry out the provisions of this
Section 9.8.   9.9   Holding Periods       The Committee shall have the sole and
absolute discretion to impose hold period(s) on Plan Shares restricting, for a
specified period of time, a Member’s right to transfer or otherwise dispose of
Plan Shares. Any such hold period on Plan Shares may only be imposed by the
Company if Eligible Employees have been given notice of the hold period prior to
the commencement of the Offering Period for the Plan Shares that will be subject
to such hold period.

-10-



--------------------------------------------------------------------------------



 



SECTION 10
ADMINISTRATION

10.1   Administration and Delegation       The Plan shall be administered by the
Committee on behalf of the Company, with all references to any Company actions
or authority of any kind being effected and administered on the Company’s behalf
by the Committee. The Committee may, in its discretion, delegate such of its
powers, rights and duties under the Plan, in whole or in part, to such
committee, person or persons as it may determine.       The Committee shall have
full and complete authority to interpret the Plan, to prescribe such rules and
regulations and to make such other determinations as it deems necessary or
desirable for the administration for the Plan. The Committee may from time to
time, subject to the terms of the Plan, delegate to officers or employees of the
Company or to third parties, the whole or any part of the administration of the
Plan and shall determine the scope and terms and conditions of such delegation,
including the authority to prescribe rules and regulations. Any interpretation,
rule, regulation or determination made or other act of the Committee shall be
final and binding on the Members and their beneficiaries and legal
representatives, the Company and its shareholders.   10.2   Appointment of Plan
Custodian       The Company shall appoint (and by their participation in the
Plan, Members authorize the Company to appoint) one or more Plan Custodians to
perform such functions as may be specified in the Custodian Agreement(s). Any
reference in the Plan to the purchase or sale of Plan Shares by the Plan
Custodian shall be read to include the purchase or sale of Plan Shares effected
through such broker(s) or agent(s) as may be appointed by the Plan Custodian.  
10.3   Rules and Procedures       The Company, and any Employer with the consent
of the Company, may from time to time adopt rules and procedures in respect of
the administration of the Plan, provided that all such rules and procedures
shall be consistent with the provisions of the Plan. Such rules and procedures
may vary for different Eligible Employees and Members. The rules and procedures
shall be binding on all Eligible Employees and Members in respect of whom such
rules and procedures are applicable. Any such rules and procedures shall be
promulgated and administered consistent with the applicable rules and other
requirements of the Stock Exchange on which the Plan Shares are purchased
pursuant to the Plan.   10.4   Limitation of Liability       No member of the
board of directors of Nortel or the Company or the Committee shall be liable for
any action (or failure to act) or determination done (or not done) made in good
faith in respect of or pursuant to the Plan. To the full extent permitted by
law, the Company shall indemnify and save harmless each member of the board of
directors of Nortel or the

-11-



--------------------------------------------------------------------------------



 



    Company or the Committee (acting in that capacity) with respect to any
actual or threatened action or proceeding arising with respect to the adoption
or operation of the Plan.   10.5   Expenses       All costs directly related to
the sale, transfer or delivery of Plan Shares shall be borne by the Members. All
other administration costs related to the Plan, including the cost of acquiring
Plan Shares under the Plan, compensation or fees of the Plan Custodian,
consultants, actuaries, accountants, local counsel, and other service providers
will be paid by the Employers, save to the extent such costs are met out of any
interest income earned by the Plan as contemplated in Section 5.2.   10.6  
Member Statements       Each Member will receive a statement (electronically or
by mail as determined by the Company) as of the end of each calendar quarter (or
such other times as may be determined by the Company), which statement shall
contain such information in respect of Member’s Account as the Company may
determine from time to time.   10.7   Shareholder Communications and Notices    
  The Plan Custodian shall furnish or cause to be furnished such information to
each Member as may be directed by the Company for the purpose of providing
reports and other documents to be sent by Nortel to shareholders.       Where a
notice is to be given by the Company, Nortel or the Plan Custodian to Members or
Eligible Employees, it shall be given in writing and delivered personally,
electronically or by mail.       Notices or other instructions given by an
Eligible Employee or a Member to an Employer or the Plan Custodian shall be in
such form as is prescribed by the Company and the Plan Custodian from time to
time.   10.8   Voting Rights       The Plan Custodian shall furnish or cause to
be furnished to each Member who has Plan Shares allocated to such Member’s
Account a copy of all notices sent to shareholders in respect of shareholder
meetings at which the Plan Shares are entitled to be voted and shall request
from each such Member instructions as to the voting at such meeting of the
aggregate number of the Member’s whole Plan Shares on the record date of such
meeting. If the Member furnishes such instructions to the Plan Custodian on a
timely basis, the Plan Custodian shall vote such number of whole Plan Shares in
accordance with the instructions of the Member. If the Member fails to furnish
timely instructions to the Plan Custodian, the Plan Custodian shall not vote the
Member’s Plan Shares. The Plan Custodian shall not vote any fractional Plan
Shares allocated to Members’ Accounts.

-12-



--------------------------------------------------------------------------------



 



10.9   Withholdings       The Company or a relevant Employer shall be permitted
to withhold from any payment to or for the benefit of a Member, including
withholding against the amount, if any, included in income of a Member, all
amounts required to be withheld under applicable provisions of any federal,
provincial, state or local law relating to the withholding of tax or any other
source deductions.   10.10   Transferability       Except as otherwise indicated
herein, and except with respect to Plan Shares previously allocated to such
Member’s Account, the rights or interests of a Member under the Plan shall not
be assignable or transferable. Plan Shares may be purchased only on behalf of a
Member and only during the Member’s lifetime.   10.11   Alteration or
Substitution of Plan Shares       In the event that:

  (a)   a dividend shall be declared upon the Plan Shares payable in Shares
(other than a dividend that may be paid in cash or in Shares at the option of
the shareholder);     (b)   the outstanding Plan Shares shall be changed into or
exchanged for a different number or kind of shares or other securities of Nortel
or of another corporation, whether through an arrangement, plan of arrangement,
amalgamation or other similar statutory procedure, or a share recapitalization,
subdivision or consolidation;     (c)   there shall be any change, other than
those specified in paragraphs (a) and (b) of this Section 10.11, in the number
or kind of outstanding Shares or of any Shares or other securities into which
such Shares shall have been changed or for which they shall have been exchanged;
or     (d)   there shall be a distribution of assets or shares to shareholders
of Nortel out of the ordinary course of business;

    then adjustments shall be made with respect to the Plan Shares credited to
Members’ Accounts pursuant to the Plan to the extent of any adjustment that is
otherwise applicable to shareholders of Nortel generally. If any event described
under subsection (b) or (c) above occurs, the board of directors of the Company
may substitute for each Plan Share credited to a Member’s Account pursuant to
the Plan the number and kind of shares or other securities into which
outstanding Plan Shares are so changed or for which outstanding Plan Shares are
so exchanged. Any such adjustment shall be made in accordance with Section
424(a) of the Code if the Ruling is granted. Following any adjustment under this
Section 10.11, all references to “Shares” under the Plan will be deemed to refer
to the Shares as so adjusted or such other securities into which the Shares have
been changed or for which the Shares have been exchanged, as applicable.

-13-



--------------------------------------------------------------------------------



 



10.12   Effect Of Change In Control or Alteration or Substitution of Shares On
Purchase Rights       In the event of a Change in Control, the surviving
continuing successor, purchasing corporation, or parent corporation thereof, as
the case may be (the “Acquiring Corporation”), may assume the Company’s rights
and obligations under the Plan. If the Acquiring Corporation elects not to
assume the Company’s rights and obligations under the Plan, then the board of
directors of the Company may (i) accelerate the end of the then-current Offering
Period to a date before the date of the Change in Control specified by the board
of directors of the Company, or (ii) return all previously deducted Employee
Contributions that have not been applied to the purchase of Shares, without
interest.

SECTION 11
AMENDMENT AND TERMINATION OF THE PLAN

11.1   Amendment       The board of directors of the Company may, in its
absolute discretion, at any time and from time to time, amend the Plan or any
provision thereof without prior notice to or consent of Members or any other
person. The Committee may also amend the Plan at any time or from time to time,
provided that any such amendment will not materially increase the liability of
the Company or any Employer under the Plan. Any amendment of the Plan made
pursuant to this Section may be made for such reasons as the board of directors
of the Company, or the Committee, deems appropriate, including, without
limitation, for the purpose of obtaining the Ruling.   11.2   Termination      
The board of directors of the Company may, in its absolute discretion, terminate
the Plan at any time. Upon termination of the Plan, all Plan Shares held by the
Plan Custodian and any cash balances remaining in Members’ Accounts shall be
distributed to the relevant Members. No further Employee Contributions or
Employer Payments to the Plan shall thereafter be made.   11.3   Withdrawal of
Employer       Any Employer may withdraw from the Plan at any time upon written
notice to the Company. If an Employer withdraws from the Plan, all Plan Shares
held by the Plan Custodian and any cash balances remaining in the Members’
Accounts held for the benefit of Members who are employees of the Employer shall
be distributed in accordance with the terms of Section 9. Any Employee
Contributions not yet used to purchase shares under the Plan shall be returned
to such Employees, without interest.

-14-



--------------------------------------------------------------------------------



 



SECTION 12
GENERAL PROVISIONS

12.1   No Additional Rights to Employment

  (a)   The opportunity to participate in this Plan at any time does not form a
part of any person’s contract of employment, nor does the existence of a
contract of employment between any person and any Employer give such person any
right or entitlement to participate in the Plan or any expectation that an
opportunity to participate in the Plan will be offered to the Member subject to
any conditions or at all.     (b)   The rights and obligations of a Member under
the terms of his or her contract of employment with any Employer shall not be
affected by participation in the Plan.     (c)   The opportunity to acquire Plan
Shares pursuant to the Plan shall not afford a Member or any Eligible Employee
any rights or additional rights to compensation or damages in consequence of the
loss or termination of the Member’s office or employment with any Employer for
any reason whatsoever.     (d)   A Member shall not be entitled to any
compensation for damages for any loss or potential loss that he or she may
suffer by reason of being or becoming unable to acquire Plan Shares under the
Plan as a consequence of the loss or termination of his or her employment with
any Employer for any reason (including, without limitation, any breach of
contract by the Member’s Employer) or in any other circumstances whatsoever.

12.2   Liability       Neither Nortel nor any Employer shall be liable for:

  (a)   the performance of Shares on the Stock Exchange at or during any period
of time;     (b)   income taxes or social security contributions payable in
respect of Employer Payments or Employee Contributions, except in the case of an
Employer to the extent that (i) the Employer is required by law to withhold any
such amounts either from a Member’s Eligible Earnings or from payments under the
Plan, or (ii) the Employer (but not the Employee) is liable for such payment
under applicable law;     (c)   the release of any information regarding any
Member by Nortel, the Company, any other direct or indirect subsidiary or
affiliate of Nortel, or the Plan Custodian, in the course of administering the
Plan; or     (d)   any consequential or other similar damages arising out of or
related to a purchase of Plan Shares under the terms of the Plan.

-15-



--------------------------------------------------------------------------------



 



12.3   Member’s Agreement to be Bound by Plan Terms       Participation in the
Plan by any Member shall be construed as acceptance by the Member of the terms
and conditions of the Plan and all rules and procedures adopted hereunder, and
as the Member’s agreement to be bound thereby.   12.4   Effect of Mistake      
In the event of a mistake regarding eligibility or participation of an employee
of any Employer in the Plan, errors in payroll deductions, or the amount of Plan
Shares allocated to a Member, to the extent possible, an appropriate adjustment
shall be made to rectify the mistake.   12.5   Indemnification       By electing
to participate in the Plan, a Member agrees to indemnify:

  (a)   the Member’s Employer; and     (b)   the Plan Custodian and any other
person who is or becomes liable to account for tax, social security
contributions or any other regulatory or statutory contributions on behalf of
that Member;

    against any amount, of or representing, tax, social security contributions
or any other regulatory or statutory contributions for which the Employer (or
such other person) is liable to account in respect or in consequence of the
payment of Employer Payments, or the purchase or sale of any Plan Shares, for
the benefit of such Member and which (as between the Member and the Employer or
such other person) is the liability of the Member but which the Employer or such
other person cannot otherwise lawfully recover from the Member (whether by way
of deduction from payroll or otherwise).       The Plan Custodian shall have the
right to withhold Plan Shares held in a Member’s Account until the Member has
agreed to such arrangements for giving effect to such indemnity (which, if
appropriate may include an authority by the Member to his or her Employer to
deduct and withhold such amount from any future wages, salary or other payment
to the Member).   12.6   Assignment, Exemption from Seizure and Bankruptcy      
Except as may otherwise be specifically provided by any applicable law, no right
of a Member under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
attempt by anyone to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void, and any Plan Shares or money to which
any person is entitled under the Plan are exempt from execution, seizure and
attachment.       If, notwithstanding the foregoing, a Member is deprived by
applicable law of interests in Plan Shares or ceases to retain beneficial
interest in the Plan Shares, then all rights under

-16-



--------------------------------------------------------------------------------



 



    the Plan will cease forthwith, no further Plan Shares will be allocated
under the Plan to that Member, and any Employee Contributions which have not
been used to purchase Plan Shares under the Plan shall be returned to such
Member, without interest.   12.7   Physical, Mental or Legal Incapacity of the
Member       If any payment is to be made under the Plan to a minor or other
person who is physically, mentally or legally incompetent, the Plan Custodian
shall pay the same to the parent or guardian or such other person having legal
custody of, or being the legally appointed representative of, such person, to be
applied by such parent, guardian, person having legal custody or legally
appointed representative for the benefit of such person, without the Plan
Custodian being further liable to see to the application thereof and so that any
such payment shall be a complete discharge of any liability under the Plan and
of any Employer therefor.   12.8   Stock Exchange Rules       Notwithstanding
any terms of the Plan to the contrary, the Plan shall be subject to and limited
by the rules, policies and other requirements of the Stock Exchange, in addition
to the limitations referenced in Section 9.6 hereof.

SECTION 13
EFFECTIVE DATE AND TERM

13.1   Effective Date       The Plan shall become effective on the first day of
the next calendar quarter following both (i) approval by the shareholders of
Nortel at a meeting of shareholders of Nortel or any adjournment thereof, which
meeting or any adjournment thereof shall occur within 12 months before or after
the date the Plan is adopted by the board of directors of the Company; and
(ii) approval by the board of directors of the Company at board meetings or by
written consents (in accordance with applicable provisions of the corporate
articles, by-laws, and applicable laws prescribing the method and degree of
director approval). Any amendments to the Plan shall become effective upon their
adoption by the board of directors of the Company, subject to approval by the
shareholders of Nortel at the next meeting of shareholders of Nortel or any
adjournment thereof, if required, in accordance with applicable provisions of
the corporate articles, bylaws, applicable laws or the rules of the Stock
Exchange and otherwise. If the shareholders of Nortel do not approve the Plan,
or any amendments to the Plan requiring shareholder approval, the Plan or such
amendments, as the case may be, shall not be effective.       The Plan was
originally adopted by the board of directors of Nortel on April 27, 2005 and
approved by the shareholders of Nortel on June 25 2005. The Plan was amended by
the board of directors of Nortel on January 18, 2008. The Plan was amended and
restated by the independent members of the board of directors of Nortel on
February 22, 2008, subject to shareholder approval.

-17-



--------------------------------------------------------------------------------



 



13.2   Term       The Plan shall terminate on the date determined by the board
of directors of the Company pursuant to Section 11.2 hereof and no purchase of
Plan Shares pursuant to Section 5 hereof may be made under the Plan after the
date of termination, but such termination shall not affect any purchases
pursuant to the Plan prior to such termination. In no event may Plan Shares be
purchased under the Plan after September 30, 2015.

-18-



--------------------------------------------------------------------------------



 



SCHEDULE A
CHANGE IN CONTROL
1. Events Constituting Change in Control — For the purposes of this Plan, the
term “Change in Control” means the occurrence of any of the following:

  (a)   any Person or group acquires beneficial ownership of securities of
Nortel representing more than 20% of the outstanding securities entitled to vote
in the election of directors of Nortel (collectively, the “Voting Shares”) other
than in connection with a Permitted Business Combination;     (b)   the
consummation of a merger, amalgamation, business combination, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of Nortel or any liquidation or dissolution of Nortel, including by way
of plan of arrangement (a “Business Combination”) unless, in any such case:

  (i)   such Business Combination involves solely Nortel, and one and more
affiliated entities; or     (ii)   following completion of all steps involved in
the transaction or transactions pursuant to which the Business Combination is
effected:

  (A)   Persons who were the beneficial owners, respectively, of the outstanding
common shares of Nortel immediately prior to such Business Combination
beneficially own, directly or indirectly, by reason of such prior ownership of
common shares, more than 50% of the then-outstanding voting shares of (x) the
entity resulting from such Business Combination (the “Resulting Entity”) or
(y) the Person that ultimately controls the Resulting Entity, whether directly
or indirectly (the “Ultimate Parent”); and     (B)   at least a majority of the
members of the board of directors of the Person resulting from such Business
Combination (or the Ultimate Parent) were members of the board of directors of
Nortel (the “Nortel Board”) at the earlier of the time of the execution of the
initial agreement providing for, or the action of the Nortel Board approving,
such Business Combination;

  (c)   the persons who were directors of Nortel on the date hereof (the
“Incumbent Directors”) cease (for any reason other than death or disability) to
constitute at least a majority of the Nortel Board; provided, that, any person
who was not a director on the date hereof shall be deemed to be an Incumbent
Director if such

-1-



--------------------------------------------------------------------------------



 



      person was elected or appointed to the Nortel Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualify as Incumbent Directors either actually or by operation of this
proviso, unless such election, appointment, recommendation or approval was the
result of any actual or publicly threatened proxy contest for the election of
directors; or     (d)   any other event which the Nortel Board determines in
good faith could reasonably be expected to give rise to a Change in Control
resulting from situations such as:

  (i)   any Person acquiring a significant interest in Nortel; or     (ii)   the
election of any Person to the Nortel Board in circumstances in which management
has not solicited proxies in respect of such election.

2. Definitions — In addition to the definitions set out in Section 1 of the
Plan, for the purposes of this Schedule A:

  (a)   “beneficial ownership” means ownership at law or in equity and, for the
purposes of this Plan, includes “beneficial ownership” as interpreted in
accordance with Subsections 1(5) and (6) and Section 90 of the Securities Act
(Ontario) as in force as of July 26, 2001 (the “OSA”);     (b)   “control” or
“controls” means, with respect to any Person, the direct or indirect ownership
of voting securities of such Person that carry with them in the aggregate more
than 50% of the votes for the election of directors of such Person;     (c)  
“group” means a Person and one or more other Persons who are acting jointly or
in concert with such Person and, for the purposes of this Plan, “acting jointly
or in concert” shall be interpreted in accordance with Subsection 91(1) of the
OSA;     (d)   “Permitted Business Combination” means a Business Combination
described in Paragraph 1(b)(i) or 1(b)(ii) above; and     (e)   “Person”
includes any individual, legal or personal representative, corporation, company,
partnership, syndicate, unincorporated association, trust, trustee, government
body, regulatory authority or other entity, howsoever designated or constituted.

-2-